Citation Nr: 0923056	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  00-18 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether a proper substantive appeal was filed regarding an 
October 3, 2005, VA rating decision.

2.	Entitlement to an effective date prior to February 12, 
1998, for a total disability rating, to include 
entitlement to an earlier effective date for the 
assignment of a 100 percent disability evaluation for 
posttraumatic stress disorder (PTSD) or assignment of a 
total disability rating due to individual unemployability 
(TDIU).

3.	Entitlement to special monthly compensation based on the 
need for aid and attendance.

(The issue of entitlement to payment of attorneys fees from 
past due benefits will be the subject of a separate Board 
decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1999 and October 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Veteran and his spouse testified before the undersigned 
at a September 2003 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

The issues of entitlement to an earlier effective date for a 
total evaluation and entitlement to special monthly 
compensation for aid and attendance were brought before the 
Board in March 2004, at which time the claims were remanded 
to allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claim, to 
include providing the Veteran with appropriate notice and 
obtain Social Security Administration records.  The case is 
once again before the Board for appellate consideration of 
the issues on appeal.

The issues of entitlement to an earlier effective date for a 
total evaluation and entitlement to special monthly 
compensation for aid and attendance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.	The Veteran submitted a statement on December 31, 2001, 
revoking the representation of his attorney, Hugh Cox; he 
reiterated this decision to revoke Mr. Cox's 
representation by a statement received April 18, 2006.

2.	An October 2005 rating decision awarded special monthly 
compensation based on housebound criteria and assigned an 
effective date of August 2, 2005.

3.	Neither the Veteran nor a properly designated 
representative filed a substantive appeal within one year 
of the date on which the October 3, 2005, rating decision 
was mailed to him or within sixty days from July 5, 2007, 
the date on which the statement of the case was mailed to 
him.


CONCLUSION OF LAW

The requirements for a proper substantive appeal from the 
October 3, 2005, rating decision have not been met.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.607 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). Consequently, the Board is not required 
to address the RO's efforts to comply with the duty to notify 
and duty to assist with respect to the issue presently on 
appeal.


Analysis

Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
he must file a formal appeal within sixty days from the date 
the statement of the case is mailed, or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by filing a timely 
substantive appeal, the RO rating decision became final).  By 
regulation, this substantive appeal must consist of either 
"a properly completed VA Form 9...or correspondence containing 
the necessary information."  Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 C.F.R. 
§ 7105(d)(3); See also Roy, supra.

Initially, the Board observes that, at the time the instant 
claim was filed, the Veteran was represented by Hugh Cox, a 
private attorney.  However, on December 31, 2001, the Veteran 
submitted to the RO a copy of a letter he had sent to Mr. Cox 
via certified mail, wherein he stated "[t]his is to inform 
you of my decision to remove you from being my attorney in my 
VA claims."  38 C.F.R. § 20.607 states, in pertinent part, 
that an appellant may revoke a representative's authority to 
act on his or her behalf at any time, irrespective of whether 
another representative is concurrently designated.  Further, 
the revocation of authority is effective when notice of the 
revocation is received by the agency of original jurisdiction 
or the Board, as applicable.  Id.  As such, pursuant to 
38 C.F.R. § 20.607, Mr. Cox's authority to represent the 
appellant was revoked effective December 31, 2001, the date 
the RO received the Veteran's statement.  There is no 
indication the Veteran has subsequently appointed another 
representative.

With respect to the instant case, the RO granted special 
monthly compensation based on housebound criteria by an 
October 3, 2005, rating decision, and assigned an effective 
date of August 2, 2005.  The Veteran was sent notice of this 
decision on December 7, 2005.  A statement of the case was 
sent to the Veteran on July 5, 2007.  A substantive appeal, 
signed by Mr. Cox, was received by the RO in August 2007.  
There is no record of a substantive appeal signed by the 
Veteran having been submitted.

In a letter dated in February, 2009, the Board informed the 
Veteran that Mr. Cox had appealed the October 2005 rating 
decision and the Board was considering whether this appeal 
was proper in light of the Veteran's December 2001 revocation 
of Mr. Cox as his representative.  The Veteran was further 
informed in this letter that the Board's consideration of 
this matter could result in a dismissal and afforded the 
Veteran the opportunity to present written and oral argument 
as well as additional evidence regarding the matter.  No 
additional argument or evidence from the Veteran has been 
received to date.  

In order to timely appeal the effective date of the award of 
special monthly compensation, the Veteran must have filed his 
substantive appeal on or before September 3, 2007, 60 days 
following the mailing of the statement of the case.  See 
38 C.F.R. § 20.202(b).  Thus, as the only substantive appeal 
regarding this issue was signed and completed by Mr. Cox, 
who, as discussed above, no longer had authority to represent 
the Veteran, there has not been a properly executed 
substantive appeal submitted with regards to the issue at 
hand.  

As such, this situation does not serve to render the 
Veteran's substantive appeal proper.  Consequently, the 
October 2005 rating decision became final when the Veteran 
did not complete his appeal within the prescribed time, and 
the appeal must be denied as a matter of law.  38 C.F.R. § 
20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely substantive appeal was not received to complete an 
appeal from an October 2005 rating decision, and the appeal 
is denied.


REMAND

A September 2008 report of contact indicates the Veteran 
requested a videoconference hearing in regard to the issues 
of entitlement to an earlier effective date for the 
assignment of a total disability evaluation and entitlement 
to special monthly compensation for aid and attendance.  In 
November 2008, the Veteran was informed he had been scheduled 
for a hearing before a travelling member of the Board on 
December 5, 2008.  However, on December 2, 2008, the Veteran 
submitted a motion to reschedule his videoconference hearing.  
As the Veteran's requested hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
Veteran for a Travel Board or videoconference Board hearing.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or 
videoconference Board hearing of his 
choosing per his request.  Appropriate 
notification should be given to the 
appellant, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


